Name: Commission Regulation (EEC) No 2345/87 of 30 July 1987 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1987 marketing year
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production;  accounting
 Date Published: nan

 1 . 8 . 87 Official Journal of the European Communities No L 210/85 COMMISSION REGULATION (EEC) No 2345/87 of 30 July 1987 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1987 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular Article 5 (4) thereof, income must be reduced by the weighted average of the variable premiums actually granted and the foreseeable premiums for the remainder of the 1987 marketing year, such average being obtained in accordance with the provi ­ sions of Article 5 (6) ; whereas also under Article 5 (3) the amount of the premium for female goat is fixed at 80 % of the premium per ewe ; whereas under Article 5 (9) the amount of the premium for female sheep other than eligible ewe is also fixed at 80 % of the premium per ewe ; Whereas, in light of the current situation on the Commu ­ nity market and, in particular, the collapse of market prices, the advance should be fixed for the financial year 1987, by way of derogation from Article 4 ( 1 ) ' of Commis ­ sion Regulation (EEC) No 3007/84 Q, as last amended by Regulation (EEC) No 1514/86 (8), at 50 % of the amount of the estimated foreseeable premium ; whereas under Article 4 (3) of the said Regulation the advance is to be paid only if the amount thereof is at least 1 ECU ; Whereas, in accordance with Article 4 (4) of Regulation (EEC) No 3007/84, Member States are under Commission Regulation (EEC) No 2545/86 (9), prevented from paying an advance on the premium referred to in Article 5 (5) of Regulation (EEC) No 1837/80 ; whereas, however, given the market situation obtaining in region 1 , Greece and Italy should, by way of derogation from the said Article 4 (4), he authorized to pay an advance on the premium ; Whereas, given the current situation as regards the Community budget, the granting of advances should be authorized as from 16 November 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of ; the Management Committee for Sheep and Goats, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat, and in certain areas, of goatmeat, whereas these areas are defined in Annex III of Regulation (EEC) No 1837/80 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 (3), as amended by Regulation (EEC) No 3519/87 (4), determining the mountain areas in which the premium may be granted ; whereas Article 5 (9) of Regulation (EEC) No 1837/80 provides for the possibi ­ lity of the granting of premiums to producers of female sheep of certain mountain breeds other than eligible ewes in certain areas ; whereas these sheep and these areas are defined, in the Annex to Council Regulation (EEC) No 872/84 of 31 March 1984 laying down the general rules for the granting of premiums to sheepmeat producers (*), as last amended by Regulation (EEC) No 1970/87 (*) ; Whereas pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 and to enable an advance payment to be made to sheepmeat and goatmeat producers operating in less ­ favoured agricultural areas, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices, HAS ADOPTED THIS REGULATION : IWhereas under Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms' of carcase weight ; whereas, however, for region 5 this loss of Article 1 A difference is hereby found between the basic price and the foreseeable market price during the 1987 marketing year for the following regions :(') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 79, 21 . 3 . 1987, p. 3 . 0 OJ No L 97, 12. 4. 1986, p. 25. (4) OJ No L 325, 20 , 11 . 1986, p. 17. 0 OJ No L 90, 1 . 4. 1984, p. 40 . ( «) OJ No L 184, 3 . 7. 1987, p. 23. f7) OJ No L 283, 27. 10 . 1984, p. 28 . (8) OJ No L 132, 21 . 5. 1986, p. 16. ( ») OJ No L 226, 13. 8 . 1986, p. 5 . No L 210/86 Official Journal of the European Communities 1 . 8 . 87 less-favoured areas with the areas designated in paragraph 1 above shall be as follows : Region 1 2 3 4 5 6 7 Difference in ECU/100 kg 2,62 113,92 123,32 147,72 53,94 110,82 108,82. Advance on premium payable per female goat in ECU ¢ 8,747 6,521 6,508 . Region 2 7 of which : Spain Portugal Article 2 1 . The estimated amount of the premium payable per ewe and per region is as follows : Article 4 1 . ' The estimated amount of the premium payable per female sheep other than eligible ewe and per region in the areas mentioned in the Annex to Regulation (EEC) No 872/84 is as follows : Region 5 Estimated amount of the premium payable per female sheep other than eligible ewe in ECU 6,904 Estimated amount of the premium payable per ewe in ECU 21,645 28,364 26,590 8,630 19,948 16,264. Region 2 3 4 5 6 7 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are auth ­ orized to pay to producers of female sheep other than eligible ewe located in less-favoured agricultural areas within the areas mentioned in paragraph 1 above shall be as follows : 2 . Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 , the advance which the Member States are auth ­ orized to pay to sheepmeat producers located in less ­ favoured agricultural areas shall be as follows : Region Region 5 Advance on premium payable per female sheep other than eligible ewe in ECU 3,448 Advance on premium payable per ewe in ECU 10,868 14,216 14,140 14,156 14,156 14,255 13,451 4,291 9,961 8,135 8,143 2 3 , of which : Denmark Netherlands Luxembourg Belgium Germany 4 5 6 7, of which : Spain Portugal Article 5 The advances provided for under this Regulation may be granted as from 16 November 1987 . National aids in the form of an advance on the ewe premium granted before this date under the conditions laid down by this regula ­ tion and authorized pursuant to the third subparagraph of Article 93 (2) of the Treaty of Rome shall be considered as having been granted for the purposes of this Regulation as from 16 November 1987. Article 3 1 . The estimated amount of the premium payable per female goat and per region in the areas designated in Annex III of Regulation (EEC) No 1837/80 and in Article 1 of Regulation (EEC) No 1065/86 is as follows : Article 6 In accordance with Article 5 (4) of Regulation (EEC) No 1837/80 and by way of derogation from Article 4 (4) of Regulation (EEC) No 3007/84, Member States of region 1 are hereby authorized to pay the advance payable in region 2 to producers of sheepmeat and, in the case of the areas specified in Annex III to Regulation (EEC) No 1837/80 and Article 1 of Regulation (EEC) No 1065/86, to producers of goatmeat. Article 7 This Regulation shall enter in force on the day of its publication in the Official Journal of the European Communities. Region 2 7 Estimated amount of the premium payable per female goat in ECU 17,316 13,011 . 2 . Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 , the advance which the Member States are auth ­ orized to pay to goatmeat producers located in the 1 . 8 . 87 Official Journal of the European Communities No L 210/87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987. . For the Commission Frans ANDRIESSEN Vice-President